OPINION Holderman, J. The Claimant in this cause had filed a petition seeking a hearing on the Court’s order of September 7, 1984, for an extension of time in which to file a notice under the Crime Victims Compensation Act and was denied. The commissioner’s report indicates that a hearing was scheduled and presided over on March 13, 1985, at 10:00 a.m. The commissioner’s report is to the effect that the Claimant did not offer any oral or documentary evidence at that time to establish good and sufficient cause as is required by the Act to allow for an extension of the filing deadline. The record in this case indicates that the incident in question took place on February 25,1983. The notice of intent to file the claim was filed on June 7,1984. The explanation of the late filing was that the Claimant, who was the mother of the individual killed, was hurt and upset over her son’s death and that she was not aware of the Crime Victims Compensation Act. This petition was filed some 18 months after the date of the incident in question. The court is of the opinion that the explanation given for the late filing is not sufficient and therefore the petition is denied. Case dismissed.